 In the Matterof CAIN CANNING COMPANY, EMPLOYERandAMERICANFEDERATION OF LABOR,PETITIONERCase Xo.42-RC- f]i.-Ilecided January 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before ahearingofficer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-Iran panel consisting of the undersigned BoardMembers...Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization named below claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer, withinthe meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's can-ning plant at Springdale, Arkansas, excludingall office and clericalemployees and supervisors.5.The Employer is engaged in canning vegetables and grape juiceat Springdale, Arkansas. It operates its plant entirelyon a seasonalbasis.It has no permanent or year-round employees.The number'Chairman Herzog andMembersHouston and Gray.81 N. L. It. B, No. 34.213 214DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees on its pay roll varies with the seasons.During the pastseasonal year, its labor force varied from 60 to 100 workers 1 as follows :SeasonsDatesNumber on pay/ rollSpring Spinach Season_ March 15-May 10________ 65 workersGreen Bean Season_____ June 10-July 4__________ 60 workersTomato Season________ August 15-October 15____ 100 workersGrape Juice Season____ August 20-September 5___ 10 additionalworkersFall Spinach Season___ November 15-November25_ 60 workersBefore the actual beginning of seasonal activity, the Employer noti-fies, directly by post card or by telephone, certain "key" employees,such as boiler room workers, of its opening date.These employeesconstitute 10 percent of its working force.The Employer recruits themajority of its workers, however, (a) by announcing in a newspaperthat the plant will start operations on a certain date and (b) byblowing, for a period of 2 hours, a whistle of distinctive timbre andwith a range of approximately 5 to 7 miles. Although the record dis-closes no definitive over-all percentages, local housewives comprise thegreater part of the employer's workers.These women work as theirinclinations prompt and their home duties permit.Other workers arerecruited from the "Government Employment Office" and from aa "transient labor camp" at Springdale.During the 5 working seasons in the past year, the Employer hired591 different persons to maintain its varying force of 60 to 110 employ-ees.It contends that this turn-over rebuts the presumption that ithas any workers with employment interests sufficient to justify anelection at the plant.We find no merit in this contention. The Employer looks to thesame reservoir of workers year after year to obtain the majority of its,employees.2To deny an election would, in effect, deny representationand collective bargaining to these employees, simply because they areseasonal workers.The Employer's plant, now closed, will reopen in the spring spinachseason, about March 15, 1949.We shall therefore direct that an elec-tion be held during the Employer's 1949 spring spinach season on aday to be determined by the Regional Director, subject to the condi-tions which appear in our Direction of Election.1 The dates and thenumbers ofworkersare approximate.=Matter of Couburne & Jewett, et al.,59 N. L. R. B. 176;Matter ofAlaska Salmon In-dustry Inc.,61 N. L. R. B. 1508; andMatter of Azusa Citrus Association,65 N. L. R. B.1136. CAIN CANNING COMPANYDIRECTION OF ELECTION215As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted during the Employer's 1949 springspinach season, under the direction and supervision of the RegionalDirector for the Region in which this case was heard, on a day to bedetermined by the Regional Director, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph 4, above, who were employed during thepay-roll period immediately preceding the date of the issuance ofNotice of Election by the Regional Director, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by the American Federation of Labor.